DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No. CN201710971551.6, filed on 18 October 2017.

 Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0156635 A1) (hereinafter as Liu).


sending first equipment identification information of a first user equipment corresponding to a first user account to a second network device (application server sends the social application account and the unique AP identifier to the terminal, par [0097] and abstract); 
receiving connection record information corresponding to the first user equipment, wherein the connection record information corresponding to the first user equipment is returned by the second network device (the application server receives wireless connection configuration information corresponding to the unique AP identifier from the third-party server in response to the wireless connection configuration information request, where the wireless connection configuration information comprises an SSID and access password of the AP.  The wireless connection configuration information corresponding to the unique AP identifier may include a name, type, encryption method, and/or the like of the AP. The application server sends the wireless connection configuration information corresponding to the unique AP identifier to the terminal so as to trigger the terminal to establish the connection with the AP according to the wireless connection configuration information, abstract and pars [0100-0101]); and 
determining, based on the connection record information, one or more second user accounts corresponding to the first user account, wherein a second user equipment and the first user equipment have visited at least one same wireless access point, and the second user equipment corresponds to each second user account of the one or more second user accounts (the server determines a relationship between the first account and a second account corresponding to a user of the client device in the social networking platform, a first determination that the relationship satisfies one or more predetermined access criteria, the server provides the network access configuration file to the client device, abstract and pars [0146-0147]).

Regarding Claim 2. Liu teaches the method according to claim 1, wherein, the connection record information comprises at least one piece selected from the group consisting of: one or more pieces of equipment identification information, wherein a user equipment corresponding to each piece of the one or more pieces of the equipment identification information and the first user equipment have visited the at least one same wireless access point; one or more pieces of the equipment identification information and identification information of the at least one same wireless access point one or more pieces of second equipment identification information, wherein the user equipment corresponding to each piece of the one or more pieces of the second equipment identification information and the first user equipment are visiting the at least one same wireless access point; and one or more pieces of access point identification information, wherein the first user equipment has visited the at least one same wireless access point corresponding to each piece of the one or more pieces of the access point identification information (the wireless connection configuration information corresponding to the unique AP identifier may include a name, type, encryption method, and/or the like of the AP, including password and SSID information, abstract, pars [0100-0101]).

Regarding Claim 3. Liu teaches the method according to claim 2, wherein, the connection record information comprises the one or more pieces of the equipment identification information, wherein the user equipment corresponding to the each piece of the equipment identification information and the first user equipment have visited the at least one same wireless access point; and the step of determining, based on the connection record information, the one or more second user accounts corresponding to the first user account, wherein the second user equipment and the first user equipment have visited the at least one same wireless access point, and the second user equipment corresponds to the each second user account comprises: determining, based on the one or more pieces 

Regarding Claim 4. Liu teaches the method according to claim 2, wherein, the connection record information comprises the one or more pieces of the second equipment identification information, the user equipment corresponding to the each piece of the equipment identification information and the first user equipment are visiting the at least one same wireless access point; and the step of determining, based on the connection record information, the one or more second user accounts corresponding to the first user account, wherein the second user equipment and the first user equipment have visited the at least one same wireless access point, and the second user equipment corresponds to the each second user account comprises:
determining, based on the one or more pieces of the second equipment identification information and a mapping relationship between the second user equipment and the one or more second user accounts, the one or more second user accounts corresponding to the first user account, wherein the each second user account corresponds to one piece of the one or more pieces of the equipment identification information (The server determines a relationship between the first account and a second account corresponding to a user of the client device in the social networking platform, pars [0146-0147]).


determining, based on the one or more pieces of the access point identification information, the one or more second user accounts corresponding to the first user account, wherein an access point identification information set corresponding to the each second user account comprises at least one of the one or more pieces of the access point identification information, and covers the at least one same wireless access point visited by the second user equipment corresponding to the one or more second user accounts (The application server sends the wireless connection configuration information corresponding to the unique AP identifier to the terminal so as to trigger the terminal to establish the connection with the AP according to the wireless connection configuration information, abstract and pars [0100-0101]).

Regarding Claim 6. Liu teaches the method according to claim 5, further comprising: establishing a mapping relationship between the first user account and the access point identification information set according to the one or more pieces of the access point identification information; or updating a mapping relationship between the first user account and the access point identification information set according to the one or more pieces of the access point identification information (The server 

Regarding Claim 7. Liu teaches the method according to claim 2, wherein, the connection record information comprises the one or more pieces of the access point identification information, the first user equipment has visited the at least one same wireless access point corresponding to the each piece of the access point identification information; and 
the step of determining, based on the connection record information, the one or more second user accounts corresponding to the first user account, wherein the second user equipment and the first user equipment have visited the at least one same wireless access point, and the second user equipment corresponds to the each second user account comprises:
 determining, based on the one or more pieces of the access point identification information, the second user equipment corresponding to the one or more pieces of the access point identification information, wherein the second user equipment and the first user equipment have visited the at least one same wireless access point (the wireless connection configuration information corresponding to the unique AP identifier may include a name, type, encryption method, and/or the like of the AP, including password and SSID information, abstract, pars [0100-0101]); and 
determining, based on the second user equipment and a mapping relationship between the second user equipment and the one or more second user accounts, the one or more second user accounts corresponding to the first user account, wherein the each second user account corresponds to the second user equipment (the server determines a relationship between the first account and a second account corresponding to a user of the client device in the social networking platform, pars [0146-0147]).



Regarding Claim 9. The method according to claim 8, further comprising: determining a predetermined second user account from the one or more second user accounts, wherein the step of sending the at least one of the one or more second user accounts to the first user equipment comprises:
 sending the predetermined second user account to the first user equipment (the server provides, to the first account, identification information corresponding to the second account, par [0148]).

Regarding Claim 10. The method according to claim 9, wherein, the step of determining the predetermined second user account comprises:
 if the number of the at least one same wireless access point visited by the second user equipment and the first user equipment satisfies a first number threshold, determining the one or more second user accounts as the predetermined second user account (a first determination that the relationship satisfies one or more predetermined access criteria, the server provides the network access configuration file to the client device, abstract and pars [0146-0147]); and 
if a maximum connection frequency of the at least one same wireless access point visited by the second user equipment and the first user equipment satisfies a first frequency threshold, determining the one or more second user accounts as the predetermined second user account (server system knows that the coffee shop at which the user is located has access points and proposes that the user access the least used access point based on historic data, par [0152]).



Regarding Claim 12. Liu teaches the method according to claim 11, wherein, the recommendation information comprises at least one selected from the group consisting of: first access point identification information of the at least one same wireless access point visited by the second user equipment and the first user equipment; at least one piece of the first access point identification information of the at least one same wireless access point visited by the second user equipment and the first user equipment; the number of the at least one same wireless access point visited by the second user equipment and the first user equipment; second access point identification information of a wireless access point having a connection frequency satisfying a second frequency threshold in the at least one same wireless access point visited by the second user equipment and the first user equipment; and third access point identification information of a wireless access point having a maximum connection frequency in the at least one same wireless access point visited by the second user equipment and the first user equipment (server system knows that the coffee shop at which the user is located has access points and proposes that the user access the least used access point based on historic data, par [0152]).

Regarding Claim 13. Liu teaches the method according to claim 8, wherein, the at least one of the one or more second user accounts is not comprised in a friend list of the first user account (does not 

Regarding Claim 14. Liu teaches the method according to claim 1, further comprising: sending the first user account to the second user equipment (the server provides, to the first account, identification information corresponding to the second account, par [0148]).


Regarding Claim 15, Liu teaches a method for managing a user at a second network device side, comprising:
 receiving first equipment identification information of a first user equipment, wherein the first equipment identification information of the first user equipment corresponds to a first user account from a first network device (a second receiving unit is configured to receive, wireless connection information for the access point corresponding to the unique AP identifier to the application server, where the wireless connection information comprises an SSID and access password of the access point and the wireless connection configuration information corresponding to the unique AP identifier may include a name, type, encryption method, and/or the like of the AP. The application server sends the wireless connection configuration information corresponding to the unique AP identifier to the terminal so as to trigger the terminal to establish the connection with the AP according to the wireless connection configuration information, abstract and pars [0100-0101], [0148], and [0166-0167]);
 determining, according to the first equipment identification information, connection record information corresponding to the first user equipment (the server determines a relationship between the first account and a second account corresponding to a user of the client device in the social networking platform, a first determination that the relationship satisfies one or more predetermined 
 sending the connection record information to the first network device (sending unit 1056 is further configured to send the wireless connection information received by second receiving unit 1058 to client-side apparatus, pars [0166-0167]).

Regarding Claim 16. Liu teaches the method according to claim 15, wherein, the connection record information comprises one or more pieces of access point identification information, the first user equipment has visited a wireless access point corresponding to each piece of the one or more pieces of the access point identification information (server system knows that the coffee shop at which the user is located has access points and proposes that the user access the least used access point based on historic data, par [0154]).

Regarding Claim 17. Liu teaches the method according to claim 15, wherein, the step of determining, according to the first equipment identification information, the connection record information corresponding to the first user equipment comprises:
 determining, according to the first equipment identification information, one or more pieces of access point identification information corresponding to the first user equipment, wherein the first user equipment has visited a wireless access point corresponding to each piece of the one or more pieces of the access point identification information (server system knows that the coffee shop at which the user is located has access points and proposes that the user access the least used access point based on historic data, par [0154]); and 
determining, based on the one or more pieces of the access point identification information, the connection record information corresponding to the first user equipment, wherein the connection 

Regarding Claim 18. Liu teaches the method according to claim 15, wherein, the step of determining, according to the first equipment identification information, the connection record information corresponding to the first user equipment comprises:
 determining, according to the first equipment identification information, a wireless access point currently visited by the first user equipment (determines the appropriate access point for client device  based on the current location of client device, pars [0142-0143); and 
determining the connection record information corresponding to the first user equipment, wherein the connection record information comprises one or more pieces of equipment identification information, a user equipment corresponding to each piece of the one or more pieces of the equipment identification information is visiting the wireless access point (determines the appropriate access point for client device  based on the current location of client device, identifies a first account in the social networking platform corresponding to a provider of the respective Internet access point, pars [0142-0143]).



a processor (one or more processors of the computing device, par [0137]); and 
a memory, configured to store a computer executable instruction (instructions that are stored in a non-transitory computer readable storage medium, par [0137]); 
wherein when executed, the computer executable instruction causes the processor to
 send first equipment identification information of a first user equipment corresponding to a first user account to a second network device (application server sends the social application account and the unique AP identifier to the terminal, par [0097] and abstract);
 receive connection record information corresponding to the first user equipment returned by the second network device (the application server receives wireless connection configuration information corresponding to the unique AP identifier from the third-party server in response to the wireless connection configuration information request, where the wireless connection configuration information comprises an SSID and access password of the AP.  The wireless connection configuration information corresponding to the unique AP identifier may include a name, type, encryption method, and/or the like of the AP. The application server sends the wireless connection configuration information corresponding to the unique AP identifier to the terminal so as to trigger the terminal to establish the connection with the AP according to the wireless connection configuration information, abstract and pars [0100-0101]); and
 determine, based on the connection record information, one or more second user accounts corresponding to the first user account, wherein a second user equipment corresponding to each of the one or more second user accounts and the first user equipment have visited at least one same wireless access point (the server determines a relationship between the first account and a second account corresponding to a user of the client device in the social networking platform, a first determination that .

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A)  Fan et al. (US 2015/0072653 A1) discloses a system for conventionally getting network access for smart devices.
	B) Ramalingam et al. (US 10,038,729) discloses one or more network servers establishing connections with a plurality of access points to from a cooperative network.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451